*633MEMORANDUM **
Georgette H. Said appeals from the district court’s dismissal for lack of subject matter jurisdiction of an action against federal employees.
We have reviewed the responses to this court’s May 25, 2006 order to show cause and we conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
An action against Internal Revenue Service employees acting in their official capacity is barred by the doctrine of sovereign immunity absent express statutory consent to sue. See Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985). Further, claims relating to the assessment or collection of taxes are not actionable under the Federal Tort Claims Act or as a Bivens action. See 28 U.S.C. § 2680(c) (FTCA); Fry v. Melaragno, 939 F.2d 832, 836-38 (9th Cir.1991) (Bivens).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.